





EXHIBIT 10.6






July 17,
2012                                                                              






W. James Jackson, Ph.D.
Vice President
EMERGENT PRODUCT DEVELOPMENT SEATTLE, LLC
2273 Research Boulevard, Suite 400
Rockville, MD 20850


Dear Dr. Jackson:


Please refer to the Office Lease dated April 28, 2003 and all subsequent addenda
and amendments thereto (the "Lease") for the space Emergent Product Development
Seattle, LLC (successor in interest to Trubion Pharmaceuticals, Inc.) occupies
within the Fourth and Battery Building.  This letter shall constitute an
amendment to that Lease.  Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Lease.


It is agreed the lease term is being extended by two (2) years, bringing forth a
new lease expiration date of April 30, 2015.  The rental rate during the
extended term shall be $30.00 per square foot per year.  Additionally, August,
2012 rent for the office space, $123,000.03, shall be forgiven.


In consideration of the foregoing, when the lease expires and Emergent vacates
the building, Emergent has no obligation to restore the building's roof as is
currently detailed in the Lease paragraph 8. ALTERATIONS.


Lease paragraph 42. EXTENSION OPTION, shall be deleted in its' entirety and
replaced with the following:


42.  SHORT TERM EXTENSION OPTION,  Lessor hereby grants to Lessee the right to
extend the lease term by five (5) years.  In such event, Lessee will provide
Lessor with nine (9) months prior written notice.  Rent during the five (5) year
extended term shall be the same that is in effect at that time increasing by
$1.00 each year thereafter.  Additionally, Lessee shall receive from Lessor a
tenant improvement allowance of $15.00 per square foot.


Upon full execution of this amendment, Lessee gains the right to terminate the
lease early for the sole purpose of expanding into Lessor's proposed Third and
Battery building or any other building in Lessor's portfolio. 


Except as provided in this amendment, all other terms and conditions of the
Lease remain unchanged and in full force and effect.


If you are in agreement with the above, please sign below where indicated and
return all three copies to me for Martin Selig's signature.  Upon full
execution, I shall return one copy to you for your files.


Sincerely,


/S/Theresa Howard

 
AGREED AND ACCEPTED:
 
 
 
SELIG REAL ESTATE
EMERGENT PRODUCT DEVELOPMENT
HOLDINGS EIGHT, LLC
SEATTLE, LLC
 
 
 
 
/s/ Martin Selig
 /s/ W. James Jackson 
 
 
By: Martin Selig                                                  
By: W. James Jackson
Its: Managing Member                                                  
Its: Vice President
 
 
Dated: July 26, 2012                                                  
Dated: July 19, 2012


--------------------------------------------------------------------------------




STATE OF WASHINGTON
COUNTY OF KING


I certify that I know or have satisfactory evidence that Martin Selig signed
this instrument and acknowledged it to be his free and voluntary act for the
uses and purposes mentioned in the instrument.


DATED this 26th day of July, 2012.




/s/Jill M. Hayes
                                                 
Jill M. Hayes
NOTARY PUBLIC in and for the State of Washington, residing at Issaquah
My commission expires 6-1-14